ORDER
This matter having been opened to the Court on the application of ELIZABETH M. GOLDMAN of PENNSAUKEN, who was admitted to the bar of this State in 1974, to be transferred to disability inactive status in accordance with Rule l:20-12(e), and *295the Office of Attorney Ethics having interposed no objection to the relief sought, and good cause appearing;
It is ORDERED that ELIZABETH M. GOLDMAN, is hereby transferred to disability inactive status pursuant to R. l:20-12(e), effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period she is on disability inactive status and that respondent comply with R. 1:20-20 governing attorneys transferred to disability inactive status.